       Case: 3:18-cv-01068-wmc Document #: 48 Filed: 08/03/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TERRENCE WHITAKER,

                            Plaintiff,                                   ORDER
       v.
                                                                     18-cv-1068-wmc
ANTHONY BROADBENT
and ADAM ZEMILICKA,

                            Defendants.


       The court held a telephonic final pretrial conference on July 31, 2020, at which

defendants appeared by counsel and plaintiff, proceeding pro se, appeared personally.

During that hearing, the court ruled on reserved portions of motions in limine and other

motions and directed the parties to file additional submissions as set forth below.

       Accordingly, IT IS ORDERED that:

       1) With respect to the reserved portion of plaintiff’s motion in limine no. 2 (dkt.
          #43), defendants may have until August 4, 2020, to file the conduct reports and
          any case law in support of their position that defendants may refer to these
          conduct reports for impeachment purposes under Federal Rule of Evidence
          608(b). Plaintiff may respond orally at the 11:00 a.m. conference on Friday,
          August 7, 2020.

       2) The reserved portion of plaintiff’s petition for issuance of writs (dkt. #40) is
          DENIED. Plaintiff’s witnesses Riley and Ernest will testify via video. As such,
          writs are not necessary. Defendants’ counsel is responsible for ensuring that
          both witnesses are available.

       3) The parties should confer and determine an order of witnesses for purposes of
          coordinating video testimony. On or before August 6, 2020, at noon,
          defendants’ counsel should file the joint list of witnesses with approximate order
          and times of testimony.

       4) Defendants’ motion in limine no. 1 (dkt. #30) is GRANTED IN PART AND
          RESERVED IN PART. The motion is reserved as to plaintiff’s proffer with
          respect to Riley’s and Ernest’s proposed testimony regarding defendant
          Broadbent’s pat down of each of them. Defendants may have until August 4,
Case: 3:18-cv-01068-wmc Document #: 48 Filed: 08/03/20 Page 2 of 2



   2020, to submit a response to this proffer. In all other respects, this motion is
   granted.

5) With respect to defendant’s motion in limine no. 2 (dkt. #30), defendants may
   have until August 4, 2020, to submit a brief in support of their argument that
   “sexual act” does not cover the alleged facts in this case.

6) Consistent with discussion, plaintiff should promptly e-file his proposed,
   narrowed exhibit list and exhibits, including by number a list of any of
   defendants’ interrogatory responses he intends to offer into evidence.

7) Defendants should file all responses to discovery requests by both parties on or
   before noon on August 6, 2020.

8) The court will hold a telephonic conference on August 7, 2020, at 11:00 a.m.
   Counsel for defendants to arrange the call to Chambers at 608-264-5087.

Entered this 31st day of July, 2020.

                                  BY THE COURT:

                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                       2
